Citation Nr: 0720288	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 
18, 2004, for the grant of service connection for diabetic 
neuropathy of the right upper extremity.

2.  Entitlement to an effective date earlier than February 
18, 2004, for the grant of service connection for diabetic 
neuropathy of the left upper extremity.

3.  Entitlement to an effective date earlier than February 
18, 2004, for the grant of service connection for diabetic 
neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than February 
18, 2004, for the grant of service connection for diabetic 
neuropathy of the left lower extremity.

5.  Entitlement to an effective date earlier than December 6, 
2004, for the grant of service connection for erectile 
dysfunction.

6.  Entitlement to an effective date earlier than December 6, 
2004, for the award of a 40 percent rating for prostate 
cancer, status post radical retropubic prostatectomy.

7.  Entitlement to an initial compensable rating for diabetic 
neuropathy of the right upper extremity.

8.  Entitlement to an initial compensable rating for diabetic 
neuropathy of the left upper extremity.

9.  Entitlement to an initial rating higher than 10 percent 
for diabetic neuropathy of the right lower extremity.

10.  Entitlement to an initial rating higher than 10 percent 
for diabetic neuropathy of the left lower extremity.

11.  Entitlement to an initial compensable rating for 
erectile dysfunction.

12.  Entitlement to an increased rating for diabetes 
mellitus, currently rated as 20 percent disabling.

13.  Entitlement to an increased rating for prostate cancer, 
status post radical retropubic prostatectomy, currently rated 
40 percent disabling.

14.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veteran's 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for diabetic neuropathy of the upper 
extremities, effective February 18, 2004, granted service 
connection and awarded 10 percent ratings for diabetic 
neuropathy of the lower extremities, effective February 18, 
2004, granted noncompensable service connection for erectile 
dysfunction, effective December 6, 2004, increased the 
disability rating for the veteran's prostate cancer from 10 
to 40 percent disabling, effective December 6, 2004, denied 
the veteran's claim for an increased rating for diabetes 
mellitus, and denied the veteran's claims for earlier 
effective dates of service connection for diabetic neuropathy 
of each extremity and for erectile dysfunction, for an 
effective date earlier than December 6, 2004, for the award 
of a 40 percent disability rating for prostate cancer, status 
post radical retropubic prostatectomy, and for a TDIU rating.

The issues of entitlement to a rating in excess of 40 percent 
for prostate cancer, status post radical retropubic 
prostatectomy, entitlement to an effective date earlier than 
December 6, 2004, for the award of a 40 percent rating for 
prostate cancer, and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
diabetic neuropathy of the right upper extremity was filed at 
the RO on February 18, 2004, more than one year after his 
separation from active service.  Service connection for 
diabetic neuropathy of the right upper extremity subsequently 
was granted, effective February 18, 2004.

2.  There was no informal or formal claim, or written intent 
to file a claim for service connection for diabetic 
neuropathy of the right upper extremity received prior to 
February 18, 2004.

3.  The veteran's initial claim for service connection for 
diabetic neuropathy of the left upper extremity was filed at 
the RO on February 18, 2004, more than one year after his 
separation from active service.  Service connection for 
diabetic neuropathy of the left upper extremity subsequently 
was granted, effective February 18, 2004.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for diabetic 
neuropathy of the left upper extremity received prior to 
February 18, 2004.

5.  The veteran's initial claim for service connection for 
diabetic neuropathy of the right lower extremity was filed at 
the RO on February 18, 2004, more than one year after his 
separation from active service.  Service connection for 
diabetic neuropathy of the right lower extremity subsequently 
was granted, effective February 18, 2004.

6.  There was no informal or formal claim, or written intent 
to file a claim for service connection for diabetic 
neuropathy of the right lower extremity received prior to 
February 18, 2004.

7.  The veteran's initial claim for service connection for 
diabetic neuropathy of the left lower extremity was filed at 
the RO on February 18, 2004, more than one year after his 
separation from active service.  Service connection for 
diabetic neuropathy of the left lower extremity subsequently 
was granted, effective February 18, 2004.

8.  There was no informal or formal claim, or written intent 
to file a claim for service connection for diabetic 
neuropathy of the left lower extremity received prior to 
February 18, 2004.

9.  The veteran's formal claim for service connection for 
erectile dysfunction was filed at the RO on December 6, 2004, 
more than one year after his separation from active service.  
Service connection for erectile dysfunction subsequently was 
granted, effective December 6, 2004.

10.  The veteran filed an informal claim, or written intent 
to file a claim for service connection for erectile 
dysfunction on February 18, 2004.

11.  Since February 18, 2004, the veteran's diabetic 
neuropathy of the right upper extremity has been manifested 
by 1+ reflexes at the biceps, with reflexes absent elsewhere, 
and has been productive of no less than 5/5 motor strength; 
it has not been productive of mild incomplete paralysis of 
the median nerve. 

12.  Since February 18, 2004, the veteran's diabetic 
neuropathy of the left upper extremity has been manifested by 
1+ reflexes at the biceps, with reflexes absent elsewhere, 
and has been productive of no less than 5/5 motor strength; 
it has not been productive of mild incomplete paralysis of 
the median nerve. 

13.  Since February 18, 2004, the veteran's diabetic 
neuropathy of the right lower extremity has been manifested 
by a mild stocking distribution loss to temperature sense and 
mild vibration sense loss at the ankle, with absent reflexes.  
It has been productive of no less than 5/5 motor strength, 
and has been productive of no more than mild incomplete 
paralysis of the sciatic nerve. 

14.  Since February 18, 2004, the veteran's diabetic 
neuropathy of the left lower extremity has been manifested by 
a mild stocking distribution loss to temperature sense and 
mild vibration sense loss at the ankle, with absent reflexes.  
It has been productive of no less than 5/5 motor strength, 
and has been productive of no more than mild incomplete 
paralysis of the sciatic nerve. 

15.  Since February 18, 2004, the veteran's erectile 
dysfunction has been manifested by impotence that is 
partially responsive to medication.  His erectile dysfunction 
is not manifested by total impotence or by penile deformity.  

16.  The veteran's diabetes mellitus is manifested by the 
need for daily oral hypoglycemic agents and dietary 
restrictions, but his physical activity has not been 
clinically regulated.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
February 18, 2004, for the award of service connection for 
diabetic neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

2.  The requirements for an effective date earlier than 
February 18, 2004, for the award of service connection for 
diabetic neuropathy of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

3.  The requirements for an effective date earlier than 
February 18, 2004, for the award of service connection for 
diabetic neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

4.  The requirements for an effective date earlier than 
February 18, 2004, for the award of service connection for 
diabetic neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

5.  The requirements for an earlier effective date of 
February 18, 2004, for the award of service connection for 
erectile dysfunction have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2006).

6.  The criteria for an initial compensable rating for 
diabetic neuropathy of the right upper extremity have not 
been met since February 18, 2004, the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.124a, Diagnostic Codes (DCs) 8515, 8615, 8715 (2006).

7.  The criteria for an initial compensable rating for 
diabetic neuropathy of the left upper extremity have not been 
met since February 18, 2004, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
DCs 8515, 8615, 8715 (2006).

8.  The criteria for an initial rating in excess of 10 
percent for diabetic neuropathy of the right lower extremity 
have not been met since February 18, 2004, the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.124a, DCs 8520, 8620, 8720 (2006).

9.  The criteria for an initial rating in excess of 10 
percent for diabetic neuropathy of the left lower extremity 
have not been met since February 18, 2004, the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.124a, DCs 8520, 8620, 8720 (2006).

10.  The criteria for a compensable disability rating for 
service-connected erectile dysfunction have not been met 
since February 18, 2004, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, DC 7522 (2006).

11.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, DC 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006); Norris v. West, 12 Vet. App. 
413, 421 (1999).

A.  Diabetic Neuropathy

The veteran filed his claims for service connection for 
diabetic neuropathy of the bilateral upper and lower 
extremities on February 18, 2004, more than one year after 
his separation from active service in November 1969.  Where a 
claim has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the record reflects that when the veteran 
filed his claims for service connection for diabetic 
neuropathy, he stated, "I have not been diagnosed with 
neuropathy, but I feel that this is what is happening to me.  
Please schedule an evaluation."  A review of the record 
indeed reveals no diagnosis of diabetic neuropathy dated 
prior to February 18, 2004.  On VA examination in April 2004, 
the veteran was diagnosed with very mild diabetic 
polyneuropathy.  Thus, the later date is the date the 
evidence demonstrates that entitlement existed.  In this 
case, however, service connection has been established as of 
February 18, 2004, the date the claims for service connection 
were received.  It is significant that while the disability 
in this case may have existed prior to the date the veteran 
filed his claims, a claim must be filed in order for any type 
of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file claims for service connection for diabetic 
neuropathy were filed prior to February 18, 2004, the Board 
finds no evidence of there being any such claims.  While the 
veteran filed several other claims for service connection 
prior to February 18, 2004, no mention of symptoms compatible 
with a diagnosis of diabetic neuropathy was made until the 
veteran's February 2004 claims for service connection.

In this case, the veteran has been granted an effective date 
of service connection for diabetic neuropathy of the 
bilateral upper and lower extremities as of the date of the 
receipt of his claims on February 18, 2004.  There is no 
legal entitlement to an earlier effective date of service 
connection.  

As the preponderance of the evidence is against the claims 
for earlier effective dates of service connection for 
diabetic neuropathy of the bilateral upper and lower 
extremities, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Erectile Dysfunction

The veteran filed a formal claim for service connection for 
erectile dysfunction on December 6, 2004, more than one year 
after his separation from active service in November 1969.  
Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the record reflects that the veteran was 
diagnosed with erectile dysfunction in June 2003.  Thus, the 
later date is the date the claim for service connection was 
received.  It is significant that while the disability in 
this case pre-existed the veteran's claim, a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
erectile dysfunction was filed prior to December 6, 2004, the 
Board finds that the veteran filed an informal claim for 
benefits related to erectile dysfunction on February 18, 
2004.  On February 18, 2004, the veteran submitted a 
statement indicating that he disagreed with the rating 
assigned for his prostate cancer.  In addition to stating 
that he felt he was entitled to a higher rating for the 
residuals of his prostate cancer, the veteran stated, "I 
suffer from impotence."  The Board, giving the veteran the 
benefit-of-the-doubt, interprets this statement as an 
informal claim for benefits that satisfies the criteria of 38 
C.F.R. § 3.155.  As the veteran's formal claim for service 
connection for erectile dysfunction was received within one 
year after he filed his informal claim, his claim for service 
connection for erectile dysfunction will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. 
§ 3.155 (2006); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the veteran has been granted an effective date 
of service connection for  erectile dysfunction as of the 
date of the receipt of his formal claim on December 6, 2004.  
However, the Board has determined that the veteran is legally 
entitled to an earlier effective date of February 18, 2004, 
the date his informal claim for service connection for 
erectile dysfunction was received.  The benefit-of-the-doubt 
rule has been considered in rendering this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the 
ratings initially assigned for his diabetic polyneuropathy 
and erectile dysfunction on the original grants of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grants of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  As entitlement to compensation had already 
been established for the veteran's diabetes mellitus, and an 
increase in the disability rating is now at issue, the 
present level of disability is of primary concern.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A.  Diabetic Peripheral Neuropathy

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

1.  Upper Extremities

The veteran's diabetic neuropathy of right and left upper 
extremities are each rated as noncompensably disabling under 
DC 8615, which pertains to neuritis of the median nerve.  
38 C.F.R. § 4.124a, DC 8615.  The evidence in this case 
indicates that the veteran is right handed.  As the veteran 
is service-connected for neuropathy in both upper 
extremities, for the right arm, the Board will apply the 
criteria applicable to the major extremity, and for the left 
arm, the Board will apply the criteria applicable to the 
minor extremity.  

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8515, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve.  A 20 
percent rating is warranted for moderate incomplete paralysis 
of the minor extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the median nerve in the 
major extremity.  A 40 percent rating requires severe 
incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, DC 8515.   Diagnostic Codes 
8615 and 8715 address the criteria for evaluating neuritis 
and neuralgia of the median nerve, respectively.  The 
criteria are consistent with the criteria for evaluating 
degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, 
DC's 8515, 8615, 8715 (2006).

The record reflects that the veteran was first diagnosed with 
diabetic neuropathy of the upper extremities on VA 
examination in April 2004.  At the time of the examination, 
the veteran reported experiencing pain and numbness that 
radiated into his lower extremities, but denied experiencing 
difficulties with his hands.  Physical examination of the 
upper extremities revealed 5/5 motor strength, with normal 
muscle tone, bulk, dexterity, and coordination.  Reflexes 
were 1+ at the biceps, and absent elsewhere.  Otherwise, 
sensory examination of the upper extremities was normal.  The 
assessment was very mild diabetic polyneuropathy.  

Treatment records dated after the April 2004 examination are 
silent as to symptomatology related to diabetic neuropathy of 
the upper extremities.  The remainder of the record is also 
negative for any statements from the veteran regarding the 
symptomatology of his diabetic neuropathy of the upper 
extremities.

After a review of the evidence, the Board finds that 
compensable ratings are not warranted for the veteran's 
diabetic neuropathy of upper right and left extremities.  The 
veteran has not complained of symptomatology related to 
diabetic neuropathy of the upper extremities, and on VA 
examination in April 2004, while reflexes were absent except 
at the biceps, sensory examination of the upper extremities 
was normal.  Accordingly, the veteran's diabetic neuropathy 
of the upper extremities cannot be found to be sensory in 
nature, and thus cannot be found to approximate even mild 
incomplete paralysis of the median nerve.  Based upon the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's diabetic neuropathy of the upper 
right or left extremities is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 10 percent for either extremity under DC 8515.  38 C.F.R. 
§ 4.124a, DC 8515.

The Board also concludes that the evidence does not 
demonstrate that the veteran's diabetic neuropathy of the 
upper right and left extremities approximates mild incomplete 
neuritis, or neuralgia, such that a higher evaluation would 
be warranted under DC 8615 or 8715.  The evidence 
demonstrates that the veteran has normal strength and 
sensation in his upper extremities.  Accordingly, it cannot 
be found that the veteran's diabetic neuropathy of the upper 
extremities approximates even mild incomplete neuritis, or 
neuralgia of the median nerve, as contemplated by these 
diagnostic codes.  38 C.F.R. § 4.124a, DCs 8615, 8715.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since February 18, 2004 the veteran's 
diabetic neuropathy of the upper extremities has consistently 
warranted a noncompensable rating.  As the preponderance of 
the evidence is against the claims for an increased rating, 
the "benefit-of-the-doubt" rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

2.  Lower Extremities

The veteran's diabetic neuropathy of right and left upper 
extremities are each rated as 10 percent disabling under DC 
8620, which pertains to neuritis of the sciatic nerve.  
38 C.F.R. § 4.124a, DC 8620.  

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, 
and 8720.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8620 and 8720 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  Diagnostic Codes 8620 and 8720 The criteria 
are consistent with the criteria for evaluating degrees of 
paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 
8620, 8720 (2006).

VA treatment records dated from April 2004 to August 2005 
show symptoms and assessments of pain and loss of sensation 
in the lower extremities.  On VA examination in April 2004, 
the veteran complained of pain radiating from his back to his 
legs, and cold toes.  He described numbness in both legs, 
particularly in the right, and mostly at night.  He reported 
that he could generally walk at most for a half-mile before 
his legs cramped up, also worse on the right than on the 
left.  Physical examination revealed a normal gait and 
station with good heal/toe/tandem walk.  Motor examination of 
the lower extremities revealed 5/5 strength with normal 
muscle tone, bulk, dexterity, and coordination.  Sensory 
examination revealed a mild stocking distribution loss to 
temperature sense and mild vibration sense loss at the ankle.  
Reflexes were absent.  The assessment was very mild diabetic 
neuropathy with sensory findings in the feet.

The findings in the medical records dating from April 2004, 
when diabetic neuropathy was first assessed, to August 2005 
support a conclusion that the veteran has diabetic neuropathy 
in both the right and left lower extremities, which results 
in pain and decreased sensation.  There is no evidence, 
however, of decreased strength or muscle atrophy.  The Board 
therefore finds that the veteran's lower extremity diabetic 
neuropathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that a 
rating in excess of 10 percent is not warranted for either 
extremity.  The Board finds no evidence of organic changes, 
such as muscle atrophy, trophic changes, etc., that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.

The Board also concludes that the evidence does not 
demonstrate that the veteran's diabetic neuropathy of the 
right and left lower extremities approximates moderate 
incomplete neuritis, or neuralgia, such that a higher 
evaluation would be warranted under DC 8620 or 8720.  The 
evidence demonstrates that the veteran has mildly decreased 
sensation but normal strength in his lower extremities.  
Accordingly, the Board finds that the veteran's diabetic 
neuropathy of the lower extremities at most approximates mild 
incomplete neuritis, or neuralgia of the median nerve, as 
contemplated by these diagnostic codes.  38 C.F.R. § 4.124a, 
DCs 8620, 8720.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since February 18, 2004 the veteran's 
diabetic neuropathy of the lower extremities has consistently 
warranted no more than a 10 percent rating for each leg.  As 
the preponderance of the evidence is against the claims for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

B.  Erectile Dysfunction

The veteran's erectile dysfunction is rated noncompensably 
disabling under DC 7522, which pertains to deformity of the 
penis with loss of erectile power.  While the veteran has not 
specifically been diagnosed with this disability, it is 
permissible to rate a diagnosed condition that does not match 
any of the diagnostic codes contained in the rating schedule 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. 
§ 4.20 (2006).

In this case, the veteran has been diagnosed with erectile 
dysfunction.  The RO rated his erectile dysfunction, by 
analogy, under DC 7522.  While no diagnostic code 
specifically addresses the diagnosis of "erectile 
dysfunction," DC 7522 does address loss of erectile power, 
which is precisely the symptomatology described by the 
veteran.  Moreover, this is the only diagnostic code that 
specifically addresses erectile function.  The Board can 
identify no more appropriate diagnostic code and the veteran 
has not identified one.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  Accordingly, the Board will proceed with an 
analysis of the veteran's disability under this diagnostic 
code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2006).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

The veteran underwent VA genitourinary examination in January 
2003, March 2004, and January 2005.  He complained of 
erectile dysfunction.  On each examination, no deformity of 
the penis was noted.  The diagnosis was erectile dysfunction 
secondary to radical prostatectomy, secondary to 
adenocarcinoma of the prostate.

In this case, the veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity has been shown, the veteran is not entitled 
to a compensable rating.  See 38 C.F.R. § 4.20.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since February 18, 2004 the veteran's 
erectile dysfunction has consistently warranted a 
noncompensable rating.  As the preponderance of the evidence 
is against the claim for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

C.  Diabetes Mellitus

The veteran's diabetes mellitus is rated 20 percent disabling 
under DC 7913.  38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 
20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2006).

The veteran was diagnosed with diabetes mellitus in August 
2002.  According to VA and private examiners, the veteran's 
diabetes mellitus is under good control.  The veteran was 
advised to follow a restricted diet for control of his 
diabetes mellitus at the time of his diagnosis in August 
2002.  This diet consists of restricted calories and a low 
fat and low sodium regimen.  

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  While he was initially prescribed insulin 
injections as a part of his control regimen, he was switched 
to oral hypoglycemic agents as soon as his condition 
stabilized.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  The record reflects that in December 
2003, the veteran was encouraged to increase the frequency of 
his exercise to 3 to 5 times per week for 20 to 30 minutes at 
a time.  He was again counseled on the importance of exercise 
in January 2004 and May 2005.  On VA examination in March 
2004, the examiner noted that the veteran had no restrictions 
or regulation of his activities due to diabetes mellitus.    

In order to meet a higher rating of 40 percent, the veteran 
must have been told that he should avoid any strenuous 
occupational or recreational activities.  See 38 C.F.R. § 
4.119, DC 7913 (emphasis added).  The available evidence does 
not indicate that the veteran has been prescribed or advised 
to avoid strenuous occupational and recreational activities, 
as is required in order to merit a higher rating of 40 
percent.  The fact that the veteran has been advised that he 
should exercise, in the absence of specified medical 
guidelines for that exercise, does not meet the criterion 
requiring regulation of activity so as to warrant a 40 
percent evaluation.

While the veteran here has been prescribed a restricted diet 
and oral hypoglycemic agents in effort to control his 
diabetes, he has not been prescribed insulin or limited 
physical activity or advised to avoid recreational 
activities.  The veteran therefore does not meet the criteria 
for a higher rating of 40 percent.  38 C.F.R. § 4.119, 
DC 7913.  As the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In March 2004, January 2005, and several times thereafter, 
the RO provided  compliant notice to the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an August 
2005 re-adjudication of the claims by the RO subsequent to 
receipt of the required notice.  In a June 2006 letter, the 
RO provided the requisite notification regarding disability 
ratings and effective dates of any award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA provided the veteran with content-complying notice on the 
underlying claims of service connection for diabetic 
neuropathy of the bilateral upper and lower extremities in a 
March 2004 letter.  Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no 
longer applicable in those claims on appeal.  Dingess, 19 
Vet. App. at 473.

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claims for increased ratings. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

An earlier effective date of February 18, 2004, for the grant 
of service connection for erectile dysfunction is granted.

An effective date earlier than February 18, 2004, for the 
grant of service connection for diabetic neuropathy of the 
right upper extremity is denied.

An effective date earlier than February 18, 2004, for the 
grant of service connection for diabetic neuropathy of the 
left upper extremity is denied.

An effective date earlier than February 18, 2004, for the 
grant of service connection for diabetic neuropathy of the 
right lower extremity is denied.

An effective date earlier than February 18, 2004, for the 
grant of service connection for diabetic neuropathy of the 
left lower extremity is denied.

An initial compensable disability rating for diabetic 
neuropathy of the right upper extremity is denied.

An initial compensable disability rating for diabetic 
neuropathy of the left upper extremity is denied.

An initial rating higher than 10 percent for diabetic 
neuropathy of the right lower extremity is denied.

An initial rating higher than 10 percent for diabetic 
neuropathy of the left lower extremity is denied.

An initial compensable disability rating for service-
connected erectile dysfunction is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for an increased rating for prostate cancer.

The veteran's prostate cancer, status post radical retropubic 
prostatectomy, is rated 40 percent disabling under Diagnostic 
Code 7528.  38 C.F.R. § 4.115b (2006).  Under this diagnostic 
code, malignant new growths of any specified part of the 
genitourinary system warrant a 100 percent evaluation with 
continuance for six months following the cessation of 
treatment.  Id.  Where there is no local reoccurrence or 
metastasis, residuals of malignant neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  Only the 
predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a 
(2006).

In support of his claim for an increased rating, the veteran 
submitted an August 2006 letter from his treating physician 
that stated that the veteran was currently under treatment 
for adenocarcinoma of the prostate at the VA Medical Center 
in Jackson, Mississippi.  The veteran was noted to have been 
undergoing treatment since August 9, 2006, and was projected 
to continue to receive treatment for approximately seven and 
one-half weeks.  

Aside from the August 2006 letter, the most recent clinical 
records of record are dated in August 2005.  At that time, 
the veteran's prostate cancer was in remission.  The August 
2006 letter, however, appears to suggest that the veteran was 
undergoing treatment for malignancy.  Because Diagnostic Code 
7528 provides for a 100 percent evaluation with continuance 
for six months following the cessation of treatment, and the 
veteran's prostate cancer may have re-occurred during the 
pendency of this appeal, the Board finds that a remand for 
treatment records and an additional examination of the 
veteran is necessary in order to determine whether he is 
entitled to a rating in excess of 40 percent.

With regard to the veteran's claims for an effective date 
earlier than December 6, 2004, for the award of a 40 percent 
rating for prostate cancer, status post radical retropubic 
prostatectomy, and entitlement to a TDIU rating, the Board 
finds that these claims are inextricably intertwined with the 
veteran's pending claim for an increased rating for prostate 
cancer, status post radical retropubic prostatectomy, as the 
resolution of that claim might have bearing upon the claims 
for an earlier effective date and a TDIU rating.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claims currently on appeal is to remand the 
claims on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all clinical records, 
including those specifically related to 
treatment for adenocarcinoma of the 
prostate, dated after August 2005 from 
the VA Medical Center in Jackson, 
Mississippi.  If these records are no 
longer on file, a request should be 
made to the appropriate storage 
facilities.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for an increased rating for 
prostate cancer, status post radical 
retropubic prostatectomy, entitlement 
to an effective date earlier than 
December 6, 2004, for the award of a 40 
percent rating for prostate cancer, 
status post radical retropubic 
prostatectomy, and entitlement to a 
TDIU rating.  If action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


